          Case 4:20-cv-01523-JM Document 23 Filed 03/22/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JARMER D. ROBERSON                                                                   PETITIONER

VS.                                   4:20-CV-01523-JM/JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                      RESPONDENT


                                          JUDGMENT

       Consistent with the order entered on this day, this case is dismissed, judgment is entered

in favor of respondent Dexter Payne, and a certificate of appealability is denied.

       IT IS SO ORDERED this 22nd day of March, 2021.


                                                         _________________________________
                                                          UNITED STATES DISTRICT JUDGE
